Citation Nr: 1307131	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  08-08 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection right hip disability.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection for right shoulder disability.

4.  Entitlement to a disability rating in excess of 30 percent for cardiomyopathy with vasospastic (prinzmetals) angina, for the period from August 22, 2006 to March 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had approximately 20 years of active duty service ending with his retirement in January 1996.  The issues pertaining to the right hip, low back, and right shoulder come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a personal RO hearing with respect to the above issues in July 2008.

The remaining issue on appeal (entitlement to a disability rating in excess of 30 percent for cardiomyopathy with vasospastic (prinzmetals) angina) comes before the Board on appeal from a March 2009 rating decision by the RO.

The Veteran testified at a Board video conference hearing with respect to all the issues on appeal in May 2011.

This appeal was previously before the Board in October 2011, when the issues remaining on appeal were remanded for additional development.  During the processing of the October 2011 Board remand, the RO issued a December 2012 rating decision granting service connection for major depressive disorder (claimed as post-traumatic stress disorder); as the RO granted the full benefit sought in the appeal for service connection for a psychiatric disability, the appeal of that issue is resolved and is not before the Board.  The RO's December 2012 rating decision additionally partially granted the Veteran's appeal for an increased rating for cardiomyopathy with vasospastic (prinzmetals) angina.  The December 2012 decision awarded a 100 percent rating for cardiomyopathy with vasospastic (prinzmetals) angina effective from March 2, 2009.  This constitutes a full grant of the benefit sought to the extent of the period from March 2, 2009 and onward; the earlier portion of the appeal period for this issue remained in appellate status and is listed above accordingly.

In a July 2010 rating decision, the RO severed service connection for hypertension.  At the Board hearing, the Veteran appeared to assert that his service connection for hypertension should be reinstated.  However, as he did not appeal the July 2010 rating decision, this matter is not currently before the Board and it is referred back to the RO for appropriate action.


FINDING OF FACT

On January  24, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has indicated that he was satisfied with the decision to grant one or more of his issues on appeal and wished to withdraw the remaining issues that were remanded by the Board for further development.  See Appeals Satisfaction Notice received January 24, 2013.  Hence, there remain no allegations of errors of fact or law for appellate consideration.

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


